Citation Nr: 0217064	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served on active duty from April 1979 to 
February 1987.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In April 
2001, the Board remanded the case to the RO for further 
development.  That development having been completed to the 
extent possible, the case has been returned to the Board.  


FINDINGS OF FACT

1.  The appellant's right knee disorder is manifested by no 
more that moderate instability.  

2.  The appellant's right knee arthritis is manifested by 
periarticular pathology productive of painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right knee instability have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, (2002).  

2.  The criteria for a 10 percent evaluation for right knee 
arthritis have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010 (2002); VAOPGCPREC 23-97 (July 1, 1997); 
VAOGCPREC 9-98 (August 14, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In his December 1995 claim, the appellant asserted that his 
right knee gave way and swelled.  He stated that he was 
unable to put any weight on his right knee.  

VA outpatient treatment records reflect complaints of mild 
instability in September 1995.  In December 1995, he 
complained of severe pain in the right knee, radiating down 
to the right leg.  The assessment was arthralgia of the 
right knee.  The impression of x-ray examination of the 
right knee was that there was no evidence of acute fracture 
or large joint effusion.  There were mild 
degenerative/osteoarthritic changes involving the 
patellofemoral and femorotibial joints.  In another December 
1995 record, he complained that he was unable to flex, 
lateral bend, or extend due to pain.  

VA outpatient treatment records, dated from November 1998 to 
December 1998, reflect that he had been prescribed a brace.  

On VA examination in February 2000, the appellant complained 
of persistent pain.  He stated that he could not leave his 
knee in one position for any extended period of time because 
of the pain whether in full flexion or full extension.  He 
related that he was unable to flex beyond 90 degrees without 
severe pian, could not squat secondary to pain, and could 
not jog or run secondary to pain.  He stated that he had 
early morning stiffness, which improved by mid morning.  He 
denied any swelling or giving way in right knee.  

On examination, the knee was without evidence of swelling.  
There was no redness.  There was slight tenderness to the 
joint space.  There was not crepitance.  He had extension to 
0 degrees.  Flexion was to 90 degrees.  The examiner stated 
that the appellant would not allow him to passively flex 
beyond 90 degrees secondary to increased pain.  His lateral 
and medial ligaments were stable.  His anterior and 
posterior drawer sign was negative.  There was no evidence 
of muscle  atrophy associated with the knee.  The examiner 
reported that he was unable to squat and rise from positions 
secondary to limited range of motion to the right knee.  He 
walked without a limp and his reflex was 2+ and equal, 
bilaterally.  The impression was degenerative joint disease 
of the right knee, post anterior cruciate ligament repair.  

On VA examination in June 2002, the examiner stated that the 
C-file had been reviewed.  The appellant complained of 
constant pain in the right extremity.  He denied the use of 
a cane or brace.  He stated that he could not sit/stand for 
any length of time.  He related that standing and walking 
had become difficult.  He stated that he was unable to work 
as a  personnel clerk and grocery store employee.  He 
reported that at least a couple times per week the knee 
swelled and rated the pain at a 7.5 on a scale of 1-10.  

On examination, he was in no acute distress.  Gait was noted 
to be with mild bilateral genu valus, otherwise station was 
normal.  The report of examination notes that, while 
standing, there appeared to be mild hyperextension of the 
right knee, with no instability.  He was able to heel toe 
walk without any loss of balance.  The report of examination 
notes that balance on one lower extremity at a time was 
normal.  He was able to squat 80 percent of the way.  
Limitation was noted to be due to limitations in the right 
knee flexion, as well as pain and discomfort.  

On examination of the right knee, an old healed surgical 
scar was noted anteriorly in the midline from above the knee 
to the proximal part of the leg, which was nontender.  No 
swelling or effusion was noted.  The report of examination 
notes that, "He does not see any swelling."  Range of motion 
was 0-105 degrees actively and 0-110 degrees, passively.  At 
110 degrees, he was in moderate to severe discomfort.  The 
report of examination notes that in comparison, range of 
motion in the left knee was measured at 0 to 120 degrees 
actively and 0-125 degrees passively.  The examiner stated 
that this was normal for the appellant's stature.  Anterior 
drawer sign was mildly positive.  Lachman's test was 
negative.  McMurray's and Apley's test were negative.  
Medial/lateral stress test indicated mild crepitations and 
mild increased opening on the medial aspect of the knee 
during lateral stress test, where he was noted to be in 
moderate to sever discomfort.  No atrophy of the muscles was 
noted.  Measurements of the thighs distally, and legs, 
proximally were symmetrical in both lower extremities.  No 
vascular skin changes were noted.  Patella was not 
displaced.  Mild retropatellar crepitations were noted 
during passive range of motion.  

In summary, the examiner stated that he did not have any 
difficulty donning/doffing shoes and socks.  He was not 
wearing any knee braces and he did not use any assistive 
devices for ambulation.  The examiner stated that there was 
some pain during rotation and valgus/varus stress test, 
which could also be caused by certain movements while 
walking or going up and down the steps.  He stated that he 
observed no locking.  He stated that there was no swelling, 
warmth or redness to indicate any inflammatory or infection.  
The examiner stated that during acute exacerbations he could 
have further limitations in range of motion.  The examiner 
stated that with limitation in range of motion and pain, he 
could have limitation in capacity to ambulate or for any 
other functional activities.  There was no evidence of 
weakness, instability, or additional limitations due to pain 
noted.  The impression was status post right anterior 
cruciate ligament repair with residuals and traumatic 
arthritis of the right knee.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2002).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion. 38 C.F.R. § 4.40 (2002).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on 
movement.  38 C.F.R. § 4.45 (2002).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting 
in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2002).  The Rating Schedule provides that arthritis due to 
trauma will be rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002). Degenerative arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The Rating Schedule provides the following ratings for 
limitation of extension of the leg: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 
15 degrees, 30 percent for extension limited to 20 degrees, 
40 percent for extension limited to 30, and 50 percent for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees and compensable ratings when flexion is limited 
to 45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent). See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).

Recurrent subluxation or lateral instability warrants a 10 
percent evaluation if slight, 20 percent if moderate and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a 
separate rating for arthritis can also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102 and 4.3 (2002).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the March 2000 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the March 2000 statement of the case and the 
August 2002 supplemental statement of the case.  The Board 
concludes that the discussions in the March 2000 rating 
decision and in the statement and supplemental statement of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claim.  In addition, the April 2001 Board remand the 
appellant was advised of the evidence he needed to submit to 
substantiate his claim.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that the 
appellant was afforded an opportunity to present evidence 
and argument in support of his claim.  In correspondence 
received in November 2002, the appellant indicated that he 
desired a decision on the evidence of record.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant.  


In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to notify and to assist the 
appellant in this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b), 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Analysis 

The appellant's right knee disability is currently evaluated 
as 20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 based on instability and 
subluxation.  In essence, he contends that his right knee 
disability warrants a higher evaluation and that he has 
additional functional loss due to pain. 

I.  Diagnostic Code 5257

The appellant's right knee disorder is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  He asserts that a higher evaluation is 
warranted.  

The Board finds that an evaluation in excess of 20 percent 
is not warranted based on subluxation or instability.  In 
order to warrant a higher rating, the evidence must show 
severe subluxation or instability.  The Board notes that 
while the RO has determined that there has been some 
improvement in the appellant's right knee disorder, a 
reduction has not been proposed at this time.  

The veteran is competent to report that his symptoms are 
worse.  However, appellant is not a medical professional and 
his statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  On VA 
examination in February 2000, the appellant denied giving 
way of the right knee.  His lateral and medial ligaments 
were stable.  That examiner specifically stated that there 
was no evidence of instability.  On VA examination in June 
2002 no instability was noted.  While there was increased 
opening on the medial aspect of the knee such was described 
as mild.  The Board notes that the appellant himself denied 
any giving way of the right knee on VA examination in 
February 2000.  

To the extent that the appellant has, at times, reported 
that there is swelling in the right knee and that he is 
unable to put any weight on the right knee, the Board finds 
that such assertions are in conflict with the competent 
evidence of record.  Specifically, on VA examination in 
February 2000, he denied swelling.  In addition, the June 
2002 VA report of examination notes that he denied the use 
of a cane or brace and that he was able to heel toe walk 
without any loss of balance and that he was able to balance 
on one lower extremity at a time.  

Based on the competent evidence, the Board finds that the 
appellant's right knee instability does not warrant a rating 
in excess of 20 percent.  The Board does note that the RO 
was provided an opportunity to fully address the reasons for 
the assignment of the 20 percent evaluation.  The RO elected 
to continue to rate the disability on the basis of 
instability and subluxation.  In view of the fact that the 
most probative evidence establishes that the veteran does 
not have significant instability or any subluxation, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent under diagnostic code 5257.  

II.  Limitation of motion

As noted above, VA General Counsel opinion has determined 
that limitation of motion may be separately rated from 
instability and subluxation.  In this case, the RO has not 
assigned separate ratings based on limitation of motion.  
The Board disagrees.  

Under Diagnostic Code 5260 and 5261 a zero percent 
evaluation is assigned for flexion limited to 60 degrees and 
for extension limited to 5 degrees, respectively. The 
evidence in this case shows that the appellant flexes to 90 
degrees, and has full extension.  Thus, the evidence does 
not show that limitation of flexion or extension is 
currently compensable under the diagnostic codes for 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5260, 5261.

Nevertheless, after reviewing the record, the Board finds 
that a separate disability rating of 10 percent under 
Diagnostic Code 5010 is warranted for the appellant's 
degenerative arthritis of the right knee.  In this regard, 
the Board notes that December 1995 x-rays were reported to 
confirm osteoarthritic changes of the right knee.  As noted 
above, the VA examinations in February 2000 and June 2002 
essentially showed full extension and a range of flexion 
limited to 90 to 125 degrees in the right knee. A 10 percent 
disability rating under Diagnostic Code 5010 specifically 
contemplates non-compensable limitation of motion verified 
by objective evidence of pain on motion.  The examiners 
found that the appellant's flexion was limited by pain.  See 
38 C.F.R. § 4.59.

An evaluation in excess of 10 percent is not warranted based 
on limitation of motion under Diagnostic Codes 5260 or 5261.  
In order to warrant an evaluation in excess of 10 percent, 
there must be actual limitation of extension or the 
functional equivalent of limitation of extension to 15 
degrees or limitation of flexion or the functional 
equivalent to 30 degrees.  The evidence shows that he has 
full extension and that flexion, at worst, is limited to 90 
degrees.  It is at that point that there was any evidence of 
functional limitation due to any factor.  The Board has 
specifically considered the guidance of DeLuca, 8 Vet. App. 
at 202; 38 C.F.R. §§ 4.40 and 4.45 in making its 
determination.  While the June 2002 examiner speculated that 
the appellant could have further limitation in range of 
motion during an acute exacerbation, as well as limitation 
in capacity to ambulate or for any other functional 
activities, he stated specifically stated that there was no 
evidence of weakness, instability or additional limitations 
as a result of pain. The competent evidence does not show 
incoordination, or fatigability.  Any findings of more 
motion than normal (instability), have been compensated 
under Diagnostic Code 5257.

Therefore, the Board finds that the weight of the evidence 
supports a rating of 10 percent under Diagnostic Code 5010 
for arthritis of the right knee manifested by minimal 
limitation of function with objective evidence of pain.  In 
reaching this determination to grant, the Board has 
specifically considered DeLuca; and 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002).  We believe that there is periarticular 
pathology productive of painful motion.  However, an 
evaluation in excess of 10 percent is not warranted based on 
the actual range of motion or the functional equivalent of 
limitation of motion.  There is minimal evidence of 
weakness.  Although range of motion has been limited by pain 
or discomfort, accepting what the appellant and the examiner 
have stated as true, the functional limitation and the 
actual limitation of motion have remained noncompensable.  

The VA examination reports do not indicate that the veteran 
has ankylosis, or malunion of the tibia and fibula.  As 
such, the provisions of Diagnostic Codes 5256 and 5262 are 
not applicable and, accordingly, an increased rating for the 
appellant's right knee disability may not be assigned 
pursuant to these provisions.  


As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the Board finds no 
other provision upon which to assign a higher rating.

In summary, the Board finds that the evidence supports the 
assignment of a separate 10 percent rating under Diagnostic 
Code 5010 based on arthritis with limitation of motion of 
the appellant's right knee. However, there is no basis for a 
rating in excess of the 20 percent now assigned under 
Diagnostic Code 5257.

III.  Other considerations

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002) is in order.  The evidence in this case 
fails to show that the condition of the appellant's right 
knee disorder now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The Board notes the appellant's assertion 
that his right knee disorder has prevented him from working 
as personnel clerk and grocery store employee.  However, 
there is no competent evidence of marked interference with 
his employment.  The evidence shows that he does not wear a 
cane or brace.  Station was normal on examination in June 
2002, except for mild bilateral genu valus.  The examiner 
stated that there was no weakness, instability, or 
additional impairment due to pain.  Consequently, the Board 
finds that extraschedular consideration is not warranted and


ORDER

An evaluation in excess of 20 percent for right knee 
instability is denied.

A 10 percent evaluation for arthritis of the right knee is 
granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

